DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Regarding claim 1, line 7, “determining of an injection quantity” should be changed to determining an injection quantity.  Regarding claims 4 and 5, line 1 of each claim, “any” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-13
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, lines 1-2, “two pressure sensors” is indefinite.  It is unclear if the pressure sensor recited in line 4 of claim 1 is one of the two pressure sensors.
Claim 7 recites the limitation "the inlet to the injector" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, lines 1-2, “a hydraulic line” is indefinite.  It is unclear if the hydraulic line is the same hydraulic line recited in line 2 of claim 1.  Additionally, regarding “the line” in line 2 of the claim, if the hydraulic line is different, it is unclear which hydraulic line is being referenced.
Regarding claim 11, line 10, “a pressure sensor” is indefinite.  It is unclear if the pressure sensor is the same pressure sensor recited in line 7 of the claim.
Regarding claim 11, line 10, “a stored transmission function is indefinite.  It is unclear if the stored transmission function is the same transmission function recited in line 8 of the claim.
Regarding claim 12, it is unclear whether the injection quantity is required since the claim from which it depends does not require injection quantity to be determined (rather the injection rate can be determined), but claim 12 further defines the alternative.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgson et al. (US 2015/0159536 A1; hereinafter Hodgson).
Regarding claim 1, Hodgson discloses a method for determining an injection quantity (metered quantity) or an injection rate of a fluid (liquid additive, in particular aqueous urea solution) which is transported to an injector [4] through a hydraulic line [5] and is injected into a reaction space [9] by the injector [4], the method comprising: measuring fluid pressure in the hydraulic line [5] by a pressure sensor [14], determining the fluid pressure at the injector [4] using the pressure measured by the pressure sensor [14] and a stored transmission function (filtering/processing which can include attenuation and/or a time offset) of the hydraulic line [5], and determining of an injection quantity (metered quantity) or injection rate of the fluid injected by the injector [4] using the fluid pressure determined at the injector [4] (paragraphs 0018, 0077, and Figure 1; wherein the metered quantity of liquid additive is proportional to the opening time of the injector between the opening of the injector and the closing of the injector given a defined pressure of the liquid additive in the pressure line and a constant opening cross section of the open injector and a constant viscosity of the liquid additive).
Regarding claim 2, Hodgson discloses the method as claimed in claim 1, wherein by the pressure measured by the pressure sensor [14], a stored model (corresponding to filtering/processing which can include attenuation and/or a time offset) is addressed which emits on output side information on the injection quantity  or injection rate belonging to the measured pressure (paragraph 0018).
Regarding claim 3, Hodgson discloses the method as claimed in claim 2, wherein in the stored model (corresponding to filtering/processing which can include attenuation and/or a time offset), the fluid pressure at the injector [4] is determined by the measured pressure from the stored transmission function (filtering/processing which can include attenuation and/or a time offset), and the injection quantity (metered quantity) or injection rate is determined from the fluid pressure determined at the injector [4] (paragraphs 0018, 0077, and Figure 1).
Regarding claims 4 and 5, Hodgson discloses the method as claimed in any claim 1 or claim 3, wherein the transmission function (filtering/processing which can include attenuation and/or a time offset) of the hydraulic line [5] is determined after triggering of a pressure jump in the fluid transported through the hydraulic line [5] (paragraphs 0018, 0077, and Figure 1; wherein filtering/processing of the pressure measured by the pressure sensor is carried out at all times that the system is operational, including after triggering of a pressure jump in the fluid transported through the hydraulic line (e.g., a pressure jump caused by opening (i.e., decreasing pressure) or closing (i.e., increasing pressure) the injector [4]).
Regarding claim 6, Hodgson discloses the method as claimed in claim 4, wherein the pressure jump is triggered by an ultra-fast switching valve (see [4]), for example an injector valve (paragraphs 0018. 0077, and Figure 1; wherein pressure jump is caused by opening (i.e., decreasing pressure) or closing (i.e., increasing pressure) the injector [4]).
Regarding claim 9, Hodgson discloses the method as claimed in claim 1, wherein the transmission function (filtering/processing which can include attenuation and/or a time offset) is determined without an occurrence of hydraulic reflections (paragraph 0018).
Regarding claim 11, Hodgson discloses a device [1] for determining an injection quantity (metered quantity) or an injection rate of a fluid (liquid additive, in particular aqueous urea solution) which is transported to an injector [4] through a hydraulic line [5] and is injected into a reaction space [9] by the injector [4], the device comprising: a hydraulic line [5]; an injector [4] connected to the hydraulic line [5]; a reaction space [9]; a pressure sensor [14] configured to measure fluid pressure in the hydraulic line [5]; a memory (integral to control unit [10]; see paragraph 0066) in which transmission function (filtering/processing which can include attenuation and/or a time offset) of the hydraulic line [5] is stored; and a control unit [10] configured to determine the fluid pressure at the injector [4] using pressure measured by a pressure sensor [14] and a stored transmission function (filtering/processing which can include attenuation and/or a time offset), and to determine the injection quantity (metered quantity) or the injection rate of the fluid injected by the injector [4] using the determined fluid pressure at the injector [4] (paragraphs 0018, 0077, and Figure 1; wherein the metered quantity of liquid additive is proportional to the opening time of the injector between the opening of the injector and the closing of the injector given a defined pressure of the liquid additive in the pressure line and a constant opening cross section of the open injector and a constant viscosity of the liquid additive).
Regarding claim 12, Hodgson discloses the device as claimed in claim 11, a model (corresponding to filtering/processing which can include attenuation and/or a time offset) is stored in the memory (integral to control unit [10]) which can be addressed by the pressure measured by the pressure sensor [14], and at an output side emits information on the injection quantity (metered quantity) belonging to the measured pressure (paragraph 0018).
Regarding claim 13, Hodgson discloses the device as claimed in claim 11, wherein the transmission function (filtering/processing which can include attenuation and/or a time offset) is determined after triggering of a pressure jump in the fluid transported through the hydraulic line [5] (paragraphs 0018, 0077, and Figure 1; wherein filtering/processing of the pressure measured by the pressure sensor is carried out at all times that the system is operational, including after triggering of a pressure jump in the fluid transported through the hydraulic line (e.g., a pressure jump caused by opening (i.e., decreasing pressure) or closing (i.e., increasing pressure) the injector [4]).

Additional Subject Matter
Claims 7-8 and 10 are not rejected under art; however, they are rejected under 35 U.S.C. 112(b) and are therefore not allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Zapf et al. (US 2017/0101913 A1), Lindahl (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746